UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6595



PHILIP SCOTT FURR,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-01-108-9-24)


Submitted:   September 19, 2002       Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Philip Scott Furr, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Philip Scott Furr seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

conclude on the reasoning of the district court that Furr has not

made a substantial showing of the denial of a constitutional right.

See Furr v. South Carolina, No. CA-01-108-9-24 (D.S.C. Mar. 28,

2002).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2